State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 21, 2014                   D-41-14
___________________________________

In the Matter of RONALD J.
   KURPIERS II, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

RONALD J. KURPIERS II,
                    Respondent.

(Attorney Registration No. 4353306)
___________________________________


Calendar Date:   July 28, 2014

Before:   Stein, J.P., McCarthy, Garry, Devine and Clark, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

     Ronald J. Kurpiers II, Tampa, Florida, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 2005.
He was suspended from the practice of law, effective March 3,
2014, due to his failure to comply with the attorney registration
requirements (Matter of Attorneys in Violation of Judiciary Law §
468–a, 113 AD3d 1020, 1022 [2014]). Respondent maintains an
office for the practice of law in Florida, where he was admitted
in 2002.

     By order dated May 22, 2012, the Supreme Court of Florida
                              -2-                D-41-14

suspended respondent from the practice of law in that state for
91 days based upon findings of guilt that respondent engaged in
conduct prejudicial to the administration of justice involving
dishonesty, fraud, deceit or misrepresentation. That court later
publicly reprimanded respondent, by order dated March 11, 2013,
on the basis of different charges concerning his violation of
trust accounting rules and conduct prejudicial to the
administration of justice. By order dated February 18, 2014,
respondent was reinstated in Florida and placed on probation for
three years. As a result of the discipline imposed in Florida,
petitioner moves for an order imposing discipline pursuant to
this Court's rules (see 22 NYCRR 806.19). In response thereto,
respondent has tendered his resignation by affidavit, dated June
27, 2014, in substantial compliance with the rules of this Court
(see 22 NYCRR 806.8).

      We accept respondent's resignation, which petitioner
advises it does not oppose, and, in accordance with our rules,
order his disbarment from the practice of law (see 22 NYCRR 806.8
[b]). Petitioner's motion for an order imposing discipline is,
accordingly, denied.

      Stein, J.P., McCarthy, Garry, Devine and Clark, JJ.,
concur.



      ORDERED that respondent's resignation application is
accepted; and it is further

      ORDERED that petitioner's motion is denied; and it is
further

      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
                              -3-                  D-41-14

court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of disbarred attorneys
(see 22 NYCRR 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court